DETAILED ACTION
This office action is in response to Applicant’s communication of 8/12/2021. Amendments to claims 2, 3, 5-8 and 10 have been entered.  Claims 1, 4 and 9 have been cancelled.  New claim 11 has been added.  Claims 2, 3, 5-8, 10 and 11 are pending and have been examined.  The rejection and response to arguments are stated below.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2, 3, 5-8, 10 and 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims do fall within at least one of the four categories of patent eligible subject matter because claim 11 is directed to a process; Step 1-yes.
Additionally, under step 2A prong 1, the claims recite a series of steps for funds processing using credit, i.e. loan management, which is a fundamental economic practice and commercial or legal interaction and thus grouped as Certain Methods of Organizing Human Activity.  Securing a loan against a credit amount with certain repayment stipulations is a most common activity in the area of commerce and business.  This is the abstract idea of entering into 
	The following italicized limitation steps set forth the abstract idea of funds processing using credit, i.e. loan management:
[1] “Funder receiving a request from CCH for a specified amount of funds (Requested Funds);” [2] “Funder receiving CCH's credit card as tendered payment for the Requested Funds;”
[3] “Funder submitting CCH's credit card to a Payment Network for an Authorized Conditional Payment of funds (Credit Card Funds);”
[4] “Funder receiving an Authorized Conditional Payment from a Payment Network in the amount of the Credit Card Funds wherein the Authorized Conditional Payment has a fixed time period in which it can be submitted for payment (Authorized Conditional Payment Time Period);”
[5] “Funder providing CCH with the Provided Funds;”
[6] “Funder withholding submitting the Authorized Conditional Payment to the Payment Network for a Repayment Period during which Funder will accept repayment funds from CCH (Repayment Funds) wherein the Repayment Period expires prior to the end of the Authorized Conditional Payment Time Period.” 

	Furthermore, the claimed limitations cited above cover steps that can be evaluated in the human mind to include mental observations and evaluations carried out manually, such as with pen and paper. These limitations recite a process that, under its broadest reasonable interpretation, covers performance of a fundamental economic practice and commercial or legal interaction and therefore falls under Certain Methods of 
Under step 2A, prong 2, this judicial exception is not integrated into a practical application. In particular, the claim only recites the additional element of a “Payment Network” on which a funder, i.e. someone who loans the money to the credit card holder, e.g. a merchant, submits a loan request against the credit card holder’s line of credit and receives an amount which is provided to the credit card holder.  This “Payment Network”, at best, and in light of the specification and drawings, is a generic server recited at a high-level of generality (i.e., as a generic computer(s) with processors and memory suitably programmed to perform the generic computer functions) such that it amounts no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement the abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea, see MPEP 2106.05(f), adding insignificant extra-solution activity to the judicial exception, e.g. data gathering and transmission, see MPEP 2106.05(g) and generally linking the use of the judicial exception to a particular technological environment or field of use, see MPEP 2106.05(h). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.  Otherwise, human beings manually complete the steps of “receiving a request”, “receiving CCH's credit card”, “submitting CCH's credit card to a Payment Network for an Authorized Conditional Payment of funds (Credit Card Funds)”, “receiving an Authorized Conditional Payment”, “providing CCH with the Provided Funds”, “Funder withholding submitting the Authorized Conditional Payment to the Payment Network”.
Under step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a “Payment Network”, i.e. a generic computing device suitably programmed to perform the “submitting CCH's credit card to a Payment Network”, “receiving an Authorized Conditional Payment from a Payment Network” and “withholding submitting the Authorized Conditional Payment to the Payment Network for a Repayment Period” amounts to no more than adding the words “apply it” (or 
	Furthermore, the steps of : [1] “Funder receiving a request from CCH for a specified amount of funds (Requested Funds);” [2] “Funder receiving CCH's credit card as tendered payment for the Requested Funds;” [3] “Funder submitting CCH's credit card to a Payment Network for an Authorized Conditional Payment of funds (Credit Card Funds);” [4] “Funder receiving an Authorized Conditional Payment from a Payment Network in the amount of the Credit Card Funds wherein the Authorized Conditional Payment has a fixed time period in which it can be submitted for payment (Authorized Conditional Payment Time Period);” [5] “Funder providing CCH with the Provided Funds;” [6] “Funder withholding submitting the Authorized Conditional Payment to the Payment Network for a Repayment Period during which Funder will accept repayment funds from CCH (Repayment Funds) wherein the Repayment Period expires prior to the end of the Authorized Conditional Payment Time Period.” are considered mere instructions to apply an exception akin to a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd.; Gottschalk and Versata Dev. Group, Inc.; see MPEP 2106.05(f)(2). The “Payment Network”, as disclosed in Fig.2 of the drawings, is merely a set of servers.  The insignificant extra-solution activity claimed such as “submitting CCH's credit card to a Payment Network for an Authorized Conditional Payment of funds (Credit Card Funds); Funder receiving an Authorized Conditional Payment from a Payment Network in the amount of the Credit Card Funds wherein the Authorized Conditional Payment has a fixed time period in which it can be submitted for payment (Authorized Conditional Payment Time Period);” and  “Funder withholding submitting the Authorized Conditional Payment to the Payment Network” is akin to the well-understood, routine and conventional computing activity such as receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); see MPEP 2106.05(d)(II). 
Dependent claims 2, 3, 5-8 and 10 when analyzed as a whole and in an ordered combination are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below.  The additional recited limitations in the dependent claims only refine the abstract idea.  
For instance, claim 2 merely recites the known economic practice of voiding a debt when payment is received, i.e. satisfying an outstanding debt.  This is not an inventive concept and merely part of the abstract idea.  Claim 3 further limits the abstract idea by merely reciting that if the debt is not paid before a time period, collection, in the form of submitting the conditional payment will occur.  Claim 5 merely recites that there is a fee rendered when using this process of requesting funds, i.e. a loan.  Claims 6-8 merely define what constitutes certain amounts directed to the abstract idea.  Claim 10 merely adds in the recitation of a client mobile application which apparently is executed via a mobile device, however this is not what is claimed.  According to the specification, the only disclosure that indicates that the client has a mobile device running an application id Fig.2, element 22.  As such, this can be any generic, commercially available, off-the-shelf mobile device programmed to execute the software.      
Clearly, the additional recited limitations in the dependent claims only refine the abstract idea of a series of steps for funds processing using credit, i.e. loan management, further. Further refinement of an abstract idea does not convert an abstract idea into something concrete. 
The claims merely amount to the application or instructions to apply the abstract idea (i.e. a series of steps to determine transaction authorization) on one or more computers, and, at best, are considered to amount to nothing more than requiring human beings interacting with a generic computer system (e.g. a mobile device and payment network, e.g. processors with memory suitably programmed) to merely carry out the abstract idea itself.   As such, the claims, when considered as a whole, are nothing more than the instruction to implement the abstract idea (i.e. a series of steps to determine transaction authorization) in a particular, albeit well-understood, routine and conventional technological environment.  Without the use of any technology, the series of steps merely recite performing an abstract idea.  Any improvement in the abstract idea does not make said abstract idea any less abstract.
Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself or integrate the judicial exception into a practical application.

Response to Arguments
Applicant’s arguments and amendments, see the Remarks filed 8/12/2021, with respect to the 35 U.S.C. 112(b) rejection of claims 1-10 have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection of claims 1-10, now claims 2, 3, 5-8, 10 and 11, has been withdrawn. 
Applicant’s arguments and amendments, see the Remarks, filed 8/12/2021, with respect to claim objections of claims 1, 4 and 5 have been fully considered and are persuasive.  The claim objections of claims 1, 4 and 5 has been withdrawn. 
Applicant’s arguments and amendments, see the Remarks, filed 8/12/2021, with respect to the claim objection of claim 10 has been fully considered but is not persuasive. Claim 10 still recites “CCH App” and the term “App” needs to be spelled out as application.  Applicant did apply the recommended change but this was applied to the term “servers” vice the term “CCH App”.  Examiner suggests changing “CCH App” to “client mobile application executed on a user mobile device”.
Applicant’s arguments, see the Remarks filed 8/12/2021, with respect to the 35 U.S.C. 103 rejection of claims 1-10 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claims 1-10, now claims 2, 3, 5-8, 10 and 11, has been withdrawn. 
Applicant's arguments filed in the Remarks of 8/12/2021, with respect to the 35 U.S.C. 101 rejection of claims 1-10, now claims 2, 3, 5-8, 10 and 11, have been fully considered but they are not persuasive. 
On pages 10 and 11 of the Remarks, Applicant argues ‘“Claim 11, from which all other remaining claims depend either directly or indirectly, does not specify computerization, let alone depend on computerization for its novelty. Rather, as pointed out in detail above with reference to the two cited prior art references, Applicant's invention resides in the steps themselves, which are not a "well understood routine". The steps of using a credit card as security for a short-term, low interest loan in a way that guarantees the lender repayment and the borrower protection against default, is novel no matter how carried out. It is not a "well understood routine", as demonstrated above where it is10  compared to the best references that have been offered to reject the claims under §103.”
	Applicant has invented a novel process for performing and improving an abstract idea. However, an improved abstract idea is still abstract no matter the novelty that the recited claims may impart as the Court pointed out in SAP America v. Investpic *2-3 , ‘“We may assume that the techniques claimed are “groundbreaking, innovative, or even brilliant,” but that is not enough for eligibility, Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013); accord buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1352 (Fed. Cir. 2014). Nor is it enough for subject-matter eligibility that claimed techniques be novel and nonobvious in light of prior art, passing muster under 35 U.S.C. §§ 102 and 103. See Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 89-90 (2012); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (“[A] claim for a new abstract idea is still an abstract idea.”’
Further, the Examiner would like to point out that the criteria for rejections under 35 U.S.C. 102/103 are different from the criteria for rejections under 35 U.S.C. 101. The grounds of rejection under 35 U.S.C. 101 is based on the interpretation of abstract ideas provided by the Alice decision and the 2019 PEG. It is enough to recognize that there is no meaningful distinction between the concept of risk hedging in Bilski, the concept of intermediated settlement in Alice and the concept of funds processing using credit, i.e. loan management, at issue here.  Applicant readily admits that the recited steps provide a payment guarantee before providing the funds to the borrower which mitigates risk.  Mitigating risk is also an abstract concept and fundamental economic practice.  All of these abstract ideas fall squarely within the realm of abstract ideas as interpreted in the Alice decision and the 2019 PEG. Also, as was pointed out in Ultramercial, the addition of merely novel or non-routine components to the claimed idea does not necessarily turn an abstraction into something concrete (See Ultramercial, Inc. v. Hulu, LLC, _ F.3d_, 2014 WL 5904902, (Fed. Cir. Nov. 14, 2014). The rejections under 35 U.S.C. 102/103 are based on prior art. The presence of novel or non-obvious components (with respect to prior art of record) in a claim makes the claim allowable over prior art. The criteria for rejections under 35 U.S.C. 102/103 are different from the criteria for rejections under 35 U.S.C. 101.
For these reasons and those set forth in the 101 rejection above, Examiner maintains the 35 U.S.C. 101 rejection of claims 2, 3, 5-8, 10 and 11. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed on the enclosed PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BRIDGES whose telephone number is (571)270-5451. The examiner can normally be reached 7:00am-3:30pm M-F EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571-270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        11/10/2021